REAL ESTATE PURCHASE AGREEMENT

THIS REAL ESTATE PURCHASE AGREEMENT (the “Agreement”) is entered into and
executed by and between Triple Net Properties, LLC, a Virginia limited liability
company on behalf of an entity to be formed and without personal liability (the
“Purchaser”) whose address is 1551 North Tustin Avenue, Suite 650, Santa Anna,
California 92705, and Gwinnett Professional Center Ltd., a Georgia limited
partnership, whose address is 601A Professional Drive, Suite 320, Lawrenceville,
GA 30045 (the “Seller”).

1. AGREEMENT TO PURCHASE AND SELL. The Seller agrees to sell to the Purchaser,
and the Purchaser agrees to purchase from the Seller, the Property, as that term
is hereinafter defined, in accordance with the terms and conditions that follow.
The term “Property” shall mean and shall be comprised of the following elements:

A. Land (“Land”) located in the City of Lawrenceville, Gwinnett County, Georgia,
and preliminarily described in Exhibit A to this Agreement. At such time as a
real property survey of the Land is completed pursuant to Paragraph 5.A, the
legal description set forth on the survey shall be attached to this Agreement as
Exhibit A-1 in lieu of Exhibit A.

B. All temporary and permanent buildings, structures and improvements now
existing on, above or below the surface of the Land, including for purposes of
illustration and not limitation, that certain two story medical office building
containing approximately sixty-thousand forty (60,040) square feet constructed
in 1985, and all vehicular parking areas and driveways, pedestrian walkways, and
landscaped areas attendant thereto (the “Improvements”);

C. All of the Seller’s right, title and interest in and to any land lying in the
bed of Professional Drive and any other street, alley, road or avenue, now open
or proposed, in front of or otherwise adjoining the Land to the center line
thereof;

D. All easements, rights-of-way, estates, interests, and rights of use
appurtenant to the Land, including by way of illustration and not limitation,
privileges and rights- of- way over adjoining parcels of land that inure to the
benefit of the Land or the owner thereof;

E. All riparian rights, air rights, mineral, gas, oil and subsurface rights,
servitudes, licenses, tenements, hereditaments and appurtenances now or
hereafter belonging to the Land;

F. All fixtures, furnishings, fittings, equipment, machinery, apparatus,
inventory, supplies and other articles of tangible personal property located on
the Land, or in the Improvements, and used or usable in connection with the
occupation, operation or maintenance of the Land and Improvements (the “Personal
Property”);

G. All of the Seller’s right, title and interest in and to all leases, subleases
and other occupancy contracts, whether written or oral (“Tenant Leases”) which
provide for the use or occupancy of space or facilities in, on, under, above or
about the Property and which are in force as of the Closing Date;

H. All of the Seller’s right, title and interest in and to any intangible
property, rights or claims relating to the Land and Improvements, including by
way of illustration and not limitation, (i) all governmental licenses and
permits issued for the operation, occupancy and use of the Land and Improvements
(the “Licenses”), to the extent transfer is permitted under applicable law or
regulation; (ii) all building, architectural, engineering, mechanical,
electrical and landscaping surveys, plans and specifications (the “Plans”);
(iii) all warranties and guaranties from manufacturers, contractors,
subcontractors, suppliers and installers relating to the Land, Improvements and
Personal Property; (iv) all trade names, trademarks, service marks, building and
property names and building signs used in connection with the Land and
Improvements, including the name Gwinnett Professional Center I, and all
variations of the name (the “Tradenames”); (v) all telephone numbers, domain
names, e-mail addresses and other means of contact utilized in connection with
the Land and Improvements; and (vi) all other intangible property related to the
Land and Improvements (collectively the “Intangible Property”); and

I. All of the Seller’s right, title and interest in and to all assignable
equipment leases, service, utility, supply, maintenance, concession and
employment contracts, agreements and other continuing contractual obligations
affecting the operation, maintenance and repair of the Land, the Improvements or
the Personal Property which shall extend beyond the date of Closing and which
the Purchaser elects to assume (the “Property Contracts”).

2. PURCHASE PRICE AND PAYMENT OF PURCHASE PRICE. The purchase price (“Purchase
Price”) to be paid by the Purchaser to the Seller for the Property is Nine
Million Three Hundred Thousand Dollars ($9,300,000.00). The Purchase Price, less
the Deposit, as that term is hereinafter defined, and plus or minus the net of
those adjustments, prorations and credits provided in this Agreement, shall be
paid on the Closing Date, as that term is hereinafter defined, by federal wire
transfer of immediately available funds to the Seller’s designated financial
institution and account.

3. DEPOSIT. Within three (3) business days from the Effective Date (as defined
in Paragraph 41 below., as that term is hereinafter defined, the Purchaser shall
place in escrow with the Title Company, as that term is hereinafter defined, the
sum of Two Hundred Fifty Thousand Dollars ($250,000.00) (the “Deposit”). Upon
the receipt of funds paid toward the Deposit, the Title Company is hereby
directed to invest such funds in an FDIC insured, interest bearing, money market
account. Except as otherwise provided in this Agreement, interest earned on the
funds shall be considered to be part of the Deposit. The Deposit shall be paid
to the Seller, credited against the Purchase Price, refunded to the Purchaser,
or otherwise relinquished and disbursed in accordance with the terms of this
Agreement. If the Purchaser shall provide the Notice To Proceed, pursuant to
Paragraph 8B below, the Purchaser shall increase the Deposit to a total of Five
Hundred Thousand Dollars and 00/100 ($500,000.00) by delivery of an additional
Two Hundred Fifty Thousand Dollars and 00/100 ($250,000.00) to the Title Company
within two (2) business days after the expiration of the Investigation Period.
The Seller, Purchaser and Title Company shall execute the Earnest Money Escrow
Agreement in the form attached hereto as Exhibit B and made a part hereof.

4. TITLE AND PERMITTED EXCEPTIONS. The Seller shall convey to the Purchaser
good, marketable and insurable fee simple title to the Property subject only to
the following items (the “Permitted Exceptions”):

A. Those liens, encumbrances, easements and other items set forth on
Schedule B-2 of the Commitment to be secured by the Purchaser pursuant to
Paragraph 5.A of this Agreement, and on the Survey to be secured by the
Purchaser pursuant to Paragraph 5.A of this Agreement, which the Purchaser does
not designate as being a Title Defect pursuant to Paragraph 6 of this Agreement;

B. The rights of parties in possession of all or any portion of the Land and
Improvements under leases, subleases or other occupancy agreements, to the
extent set forth and described in the current rent roll (“Rent Roll”) attached
to this Agreement as Exhibit C, as the same shall be updated to the Closing
Date;

C. Liens for taxes and assessments that are due and payable after the Closing
Date, subject to the payment and proration of such taxes and assessments as
provided in this Agreement; and

D. Such matters as would be disclosed by a current and accurate survey and
inspection of the Land;

E. Zoning ordinances affecting the Subject Premises; and

F. Uncured Title Defects, if any, accepted by Purchaser pursuant to paragraph 6
infra.

5. EVIDENCE OF TITLE; SURVEY; LIEN SEARCHES.

A. Within three (3) calendar days from the Effective Date, the Purchaser shall
order, at Purchaser’s Expense, a commitment (the “Commitment”) for a 1970 Form B
(Rev. 10-17-70 and 10-17-84) American Land Title Association (“ALTA”) Owner’s
Policy of Title Insurance (the “Owner’s Policy”), without the “standard” or
“general” exceptions, issued by a nationally recognized title insurance company
designated by the Purchaser (the “Title Company”), together with legible copies
of all documents and instruments enumerated in Schedule B of the Commitment. The
Commitment shall evidence that fee simple title to the Land and Improvements is
vested in the Seller and the Policy Amount shown on the Commitment shall be in
the amount of the Purchase Price. The legal description of the Land contained in
the Owner’s Policy must conform to (i) the legal description shown on the Survey
of the Land, and (ii) the legal description contained in the deed conveying
title to the Land to the Purchaser. In addition, at Purchaser’s expense, the
Purchaser may secure such endorsements to the Owner’s Policy as it deems
necessary.

B. Within three (3) calendar days from the Effective Date, the Seller shall
deliver to the Purchaser any and all existing title policies and survey(s) (the
“Existing Survey”) currently in the possession or control of Seller. At its sole
option, cost and expense, the Purchaser shall have fifteen (15) calendar days
from and after its receipt of such survey(s) to either update such survey(s) or
to secure a new ALTA/ACSM Land Title Survey (the “Survey”). The Survey shall be
prepared by a certified land surveyor in compliance with the 2005 Minimum
Standard Detail Requirements as adopted by the American Land Title Association
and the National Society of Professional Surveyors, and shall otherwise be
acceptable to the Purchaser and the Title Company. The Survey shall be prepared
in accordance with the then-current “Accuracy Standards for Land Title Surveys”
as adopted, from time to time, by the National Society of Professional Surveyors
and the American Land Title Association. The Survey shall be certified to the
Purchaser, the Title Company and the Purchaser’s lender, if any, and shall be
dated (or redated) not more than thirty (30) calendar days prior to the Closing
Date. The Survey shall contain such Table A Optional Survey Responsibilities and
Specifications Items as the Purchaser deems necessary.

C. Prior to the Closing Date, the Purchaser may secure Uniform Commercial Code
Financing Statement and Tax Lien Searches with respect to the Seller and the
name of the Property from the State of Georgia and the County of Gwinnett, and
the State of the Seller’s principal office, if not Georgia, dated within ten
(10) calendar days prior to the Closing Date, evidencing that there are no
security interests, pledges, liens, claims or encumbrances affecting the
Property, including the Personal Property, except for security interests of a
definite and ascertainable amount which may be removed by the payment of money
at the Closing and which the Seller has the right to, and shall, remove at
Closing.

6. TITLE AND SURVEY OBJECTIONS. Within ten (10) calendar days of the Effective
Date of this Agreement, the Purchaser shall deliver to the Seller a written
statement (“Title Defect Statement”) delineating any objections that the
Purchaser may have to any exceptions, easements, encumbrances, interests, or
other matters affecting title to the Property (“Title Defect(s)”), and/or any
other matters shown on the Commitment and/or Survey, together with legible
copies of all documents and instruments enumerated in Schedule B of the
Commitment, and the Survey, (either new or updated, as the case may be) in the
respective forms specified in this Agreement. If the Survey has not been
received by the Purchaser prior to the deadline for the delivery of the
Purchaser’s Title Defect Statement, the Purchaser’s Title Defect Statement shall
be prepared based on the matters shown on the Existing Survey. If Purchaser
delivers a Title Defect Statement to the Seller, the Seller shall have five
(5) calendar days after Seller’s receipt of the Title Defect Statement to review
the Title Defect Statement and to notify the Purchaser, in writing, (“Seller’s
Title Defect Response”) which, if any, of the Title Defects the Seller does not
intend to cure or remove. If the Seller fails to timely deliver to the Purchaser
a Seller’s Title Defect Response, the Seller shall cure and remove all Title
Defects set forth in the Purchaser’s Title Defect Statement prior to the
Closing. If the Seller’s Title Defect Response provides that any Title Defect
delineated by the Purchaser in its Title Defect Statement will not be cured or
removed by the Seller prior to the Closing the Purchaser may elect to either;
(i) approve the Commitment and Survey and accept title to the Property subject
to any such uncured Title Defect; provided, however, the Purchaser shall have
the right to deduct from the Purchase Price funds necessary to satisfy
outstanding construction, broker’s, mortgage-related or judgment liens, and any
special assessments or deferred or delinquent real estate taxes, or
(ii) terminate this Agreement. If the Seller fails to cure or remove any Title
Defect delineated by the Purchaser in its Title Defect Statement which the
Seller is obligated to cure or remove as provided herein prior to the Closing
the Purchaser may elect to either; (i) approve the Commitment and Survey and
accept title to the Property subject to any such uncured Title Defect; provided,
however, the Purchaser shall have the right to deduct from the Purchase Price
funds necessary to satisfy outstanding construction, broker’s, mortgage-related
or judgment liens, and any special assessments or deferred or delinquent real
estate taxes, or (ii) terminate this Agreement. The removal or cure of any Title
Defect shall be evidenced by an endorsement to, or revision of, the Commitment
and/or a revision of the Survey that shows such Title Defect to be cured or
removed and which is reasonably acceptable to the Purchaser. If at anytime prior
to the Closing, the Purchaser shall update the Commitment and such Commitment
discloses any new liens, encumbrances or other matters that are not Permitted
Exceptions or if the initial Purchaser’s Title Defect Statement is based on
matters shown on the Existing Survey and the Survey discloses new matters not
reflected in the Existing Survey (in each case, a “New Title Defect(s)”) and any
New Title Defect is unacceptable to the Purchaser, Purchaser may, at any time
within five (5) calendar days after receiving such updated Commitment or Survey,
as the case may be, deliver to the Seller another objection statement with
respect to any New Title Defect and the process described in this Paragraph 6
shall apply thereto. Upon any such termination by the Purchaser, the Deposit
shall be immediately returned to the Purchaser and each party shall be released
from all duties and obligations under this Agreement, except as otherwise
provided in this Agreement. The Closing Date shall be extended to the extent
necessary to allow for the time periods provided in this Paragraph 6.

7. INFORMATION AND ACCESS TO THE PROPERTY.

A. Within three (3) calendar days from the Effective Date, the Seller shall
deliver to the Purchaser, (and the Purchaser shall have continuing access
thereto), the property information as set forth on Exhibit D attached hereto and
made a part hereof.

B. From and after the Effective Date through and including the Closing Date or
the earlier termination of this Agreement, the Seller hereby grants to the
Purchaser, its employees, agents, consultants and contractors, the right to
enter onto the Property for the purpose of conducting such studies, tests,
examinations, inquiries, inspections and investigations, including by way of
illustration and not limitation, engineering and feasibility studies, soil
tests, hydrology studies, percolation tests and surveys, which the Purchaser
deems appropriate. The Purchaser agrees to pay all of the costs and expenses
associated with its investigation and testing and to repair and restore, at the
Purchaser’s expense, any damage to the Property caused by the Purchaser’s
investigations or testing. The Purchaser also agrees to hold the Seller harmless
from all costs, expenses and liabilities arising out of the Purchaser’s
negligence or willful misconduct or that of its employees, agents, consultants
or contractors in performing its evaluation of the Property, except that the
Purchaser shall have no responsibility to the Seller, and the Seller hereby
releases the Purchaser from liability for any damage to persons or property or
any release arising out of existing environmental conditions or subterranean
structures or utilities. The Purchaser shall not permit any construction liens
or any other liens to attach to the Property by reason of the performance of any
work or the purchase of any materials by the Purchaser or any other party in
connection with any inspections conducted by or for the Purchaser. The Purchaser
shall give notice to the Seller a reasonable time prior to entry onto the
Property and shall permit the Seller to have a representative present during all
inspections conducted at the Property. The terms of this paragraph shall survive
the Closing or termination of this Agreement, as the case may be. Purchaser may
conduct interviews of the tenants and Seller shall cooperate with Purchaser and
use reasonable efforts for tenants to be available for interviews.

8. INVESTIGATION PERIOD.

A. The Purchaser shall have a period of fifteen (15) calendar days from the
Effective Date (the “Investigation Period”) to physically inspect the Property,
to evaluate the financial viability of acquiring the Property for the
Purchaser’s intended use and to investigate and confirm any and all other
matters which the Purchaser may desire to confirm with respect to the Property.
If the Purchaser is not satisfied with the results of its inspection, evaluation
and investigation of the Property, or if the Purchaser elects not to proceed
with the transaction contemplated by this Agreement for any other reason, or for
no reason, in the Purchaser’s sole and absolute discretion, the Purchaser may
terminate this Agreement, in the manner hereinafter provided.

B. If the Purchaser notifies the Seller, in writing, (the “Notice to Proceed”)
at any time prior to the expiration of the Investigation Period, that the
Purchaser is satisfied with its inspection and evaluation of the Property and
intends to proceed with the purchase of the Property, the Purchaser’s right to
terminate this Agreement under this Paragraph 8 shall be waived and this
Agreement shall remain in full force and effect. If the Purchaser does not
provide the Notice To Proceed prior to the expiration of the Investigation
Period, this Agreement shall automatically terminate and be of no further force
and effect and the Title Company shall immediately return the Deposit to the
Purchaser and both parties shall be released from all duties and obligations
under this Agreement, except as otherwise specifically provided in this
Agreement.

C. On or before the expiration of the Investigation Period, the Purchaser may
deliver written notice to the Seller (the “Property Contracts Notice”)
specifying any Property Contracts with respect to which the Purchaser desires to
have the Seller deliver notices of termination at the Closing (the “Terminated
Contracts”) whereupon such Terminated Contracts shall not be assigned to, or
assumed by, the Purchaser. To the extent that any such Terminated Contract
requires payment of a penalty or premium for cancellation, the Seller shall be
solely responsible for the payment of any such cancellation fees or penalties.
If the Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Investigation Period, there shall be no Terminated Contracts
and the Purchaser shall assume all Property Contracts at the Closing.
Notwithstanding anything to the contrary set forth in this paragraph, prior to
the Closing Date the Seller shall terminate any and all management contracts
pertaining to the Property.

9. SELLER’S REPRESENTATIONS AND WARRANTIES. The Seller hereby makes the
following covenants, representations and warranties to the Purchaser as of the
Effective Date, and as of the Closing Date with the understanding that each of
the following covenants, representations and warranties are material and have
been relied upon by the Purchaser in connection herewith:

A. The Seller has good, marketable and insurable fee simple title to the Land
and Improvements, has entered into no agreement that would limit or restrict the
Seller’s right to enter into this Agreement and fulfill its obligations
hereunder, and otherwise has the ability to convey to the Purchaser good,
marketable and insurable fee simple title to the Property, subject only to the
Permitted Exceptions.

B. To the best of the Seller’s knowledge, the Property is not subject to any
construction liens, nor are there any third parties in or entitled to
possession, occupancy or use of the Property except as set forth on the Rent
Roll.

C. The Rent Roll and Tenant Leases to be delivered by the Seller to the
Purchaser, as they shall be updated from time to time through and including the
Closing Date, are and shall be complete, true and accurate in all material
respects, and to the best of the Seller’s knowledge: (i) the Tenant Leases are
in full force and effect and have not been modified or amended except as
disclosed, in writing, to the Purchaser; (ii) there are no defenses or offsets
thereto by the Tenant(s) thereunder; and (iii) there are no defaults by the
Seller, as landlord, or the Tenant(s) under such Tenant Leases.

D. The Property Contracts to be delivered by the Seller to the Purchaser, as
they shall be updated from time to time through and including the Closing Date,
are and shall be complete, true and accurate in all material respects and there
are no defaults under such Property Contracts.

E. The Seller has not received any notice of, nor is it aware of, any pending
action to take all or any portion of the Property, nor has the Seller agreed or
committed to dedicate any part of the Property.

F. The Property has free and full access to and from all adjoining streets,
roads and highways, including but not limited to Professional Drive, and there
is no pending or, to the best of the Seller’s knowledge, threatened action that
would limit or impair such access.

G. To the best of the Seller’s knowledge the Property has not been classified
under any designation authorized by law to obtain a special low ad valorem tax
rate or receive either an abatement or deferment of ad valorem taxes that, in
such case, will result in additional, catch-up ad valorem taxes in the future in
order to recover the amounts previously abated or deferred. There are no minimum
value, minimum tax or other agreements with respect to the Property that would
restrict the Purchaser’s right to contest the value or taxes attributable to the
Property. The Property is not subject to any special assessments, an assessment
district or any other governmental or quasi-governmental financing for the
payment of any on or off-site improvements. The Property has been fully assessed
since the construction of all Improvements has been completed.

H. To the best of the Seller’s knowledge neither the Property nor its use is in
violation of any local governmental rule, ordinance, regulation or building
code, nor is there a pending or threatened investigation regarding a possible
violation of any of the foregoing.

I. The Seller has not received any notice of, nor is it aware of, any litigation
or administrative proceeding pending or threatened (including the expiration of
any appeal period with respect thereto) relating to the Property or to its use
which may adversely affect the validity of any license, permit or other
governmental determination or authorization necessary to the operation of the
Property.

J. From the Effective Date and through and including the Closing Date or the
earlier termination of this Agreement, the Seller agrees to operate the Property
consistent with the Seller’s operation of the Property prior to the Effective
Date, and during such period the Seller agrees to: (i) refrain from transferring
any portion of the Property or granting, or permitting the creation of, any
easements, liens, claims, charges, mortgages, pledges, security interests,
restrictions, or encumbrances upon the Property, (ii) refrain from entering into
any contracts or other commitments burdening the Property without the prior
written consent of the Purchaser which consent may be withheld in the
Purchaser’s sole and absolute discretion; provided, however, that the Seller
may, without the Purchaser’s consent, enter into any contract in the ordinary
and usual course of business provided that any such contract may be terminated
on no more than thirty (30) calendar days’ written notice; (iii) refrain from
entering into any lease of the Property without the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld; (iv) refrain from
modifying, amending, terminating or renewing any existing lease(s) burdening the
Property without the prior written consent of the Purchaser, which consent shall
not be unreasonably withheld; (v) refrain from consenting to any assignment or
sublease in connection with any lease without the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld; (vi) with the
exception of ongoing cosmetic improvements, refrain from constructing any new
improvements on, above or below the surface of the Land without the prior
written consent of the Purchaser, which consent may be withheld in the
Purchaser’s sole and absolute discretion (vii) keep in effect public liability
and hazardous and extended coverage insurance for the Property, which insurance
may be in the form of a blanket policy or policies; and (viii) use reasonable
efforts to deliver to the Purchaser, promptly after receipt thereof, copies of
all notices of violations of any laws, ordinances, regulations, orders, codes or
requirements of any governmental authority having jurisdiction over the Property
or the use or operation thereof.

K. The Seller is not a “foreign person” as contemplated by Section 1445 of the
Internal Revenue Code. Neither the Seller nor any of its affiliates is a person
or entity with whom U.S. persons or entities are restricted or prohibited from
doing business under any laws, orders, statutes, regulations or other
governmental action relating to terrorism or money laundering (including
Executive Order No. 13224 effective September 24, 2001, and regulations of the
Office of Foreign Asset Control of the Department of the Treasury) (“Blocked
Persons”), and, to the best of the Seller’s knowledge, neither the Seller nor
any of its affiliates engages in any dealings or transactions with any Blocked
Person or is otherwise associated with a Blocked Person.

L. The Seller has the full capacity, right, power and authority to execute,
deliver and perform this Agreement and all documents to be executed by the
Seller pursuant hereto, and all required actions and approvals therefor have
been duly taken and obtained. The individuals signing this Agreement and all
other documents executed or to be executed pursuant hereto on behalf of the
Seller are and shall be duly authorized to sign the same on the Seller’s behalf
and to bind the Seller thereto.

M. This Agreement and all documents to be executed pursuant hereto by the Seller
are and shall be binding upon and enforceable against the Seller in accordance
with their respective terms, and the transaction contemplated hereby will not
result in a breach of, or constitute a default or permit acceleration and
maturity under, any indenture, mortgage, deed of trust, loan agreement or other
agreement to which the Seller or the Property is subject or by which the Seller
or the Property is bound.

N. The Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by the Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of the
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of the Seller’s assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally.

O. To the best of the Seller’s knowledge all utility services, including water,
sanitary sewer, storm sewer, gas, electric, telephone and cable television
facilities, are available to service the Property with connections at the
boundary lines of the Property which adjoin public streets or pass through or
are located on adjoining private land pursuant to easements running in favor of
the Property.

P. To the best of the Seller’s knowledge, all information pertaining to the
Property delivered by the Seller to the Purchaser, including by way of
illustration and not limitation, all books, records, financial statements,
leases, mortgages, contracts and other documents, is and shall be, complete,
true and accurate, in all material respects.

Q. At or before the Closing Date, Seller shall have paid or shall have caused to
pay all outstanding amounts due under all outstanding contracts affecting the
Property through the Closing Date.

R. At or before the Closing Date, Seller shall have paid or shall have caused to
pay in full all outstanding monetary liens affecting the Property, if any.

S. Unless otherwise agreed in writing by the Purchaser as of the Closing Date,
Seller shall terminate all Management Contracts, Service Contracts and Broker
Leasing Agreements affecting the Property.

T. There has not been, and prior to the Closing Date will not be, discharged,
released, generated, treated, stored, disposed of or deposited in, on or under
the Property, and to the best of the Seller’s knowledge, the Property is free of
and does not contain, any “toxic or hazardous substance”, asbestos, urea
formaldehyde insulation, PCBs, radioactive material, flammable explosives,
underground storage tanks, or any other hazardous or contaminated substance
(collectively, “Contaminants”) prohibited, limited or regulated under the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, the Toxic Substance Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, or under any other applicable federal, state or local statutes,
regulations or ordinances (collectively the “Environmental Laws”), and there are
no substances or conditions in or on the Property which may support a claim or
cause of action under any of the Environmental Laws. The Seller has no knowledge
of any suit, action or other legal proceeding arising out of or related to any
Environmental Laws with respect to the Property which is pending or threatened
before any court, agency or government authority, and Seller has not received
any notice that the Property is in violation of the Environmental Laws.
Notwithstanding the above, the Purchaser acknowledges that the Property is
occupied by medical tenants that may, in the normal course of their business,
use substances considered hazardous.

Notwithstanding anything contained in this Agreement to the contrary, the
representations and warranties set forth in this paragraph 9 shall survive
Closing for a period of one (1) year from and after the Closing Date and then
terminate (the “Termination Date”). Purchaser shall not have the right to
recover damages from the Seller for any breach of such terminated
representations and warranties if Purchaser has not notified Seller in writing
of such alleged breach prior to the Termination Date.

10. SELLER’S LIABILITIES. Except as otherwise expressly provided in this
Agreement, the Purchaser does not and shall not assume any liability for any
claims arising out of the occurrence of any event or the existence of any
condition, of which the Seller has actual knowledge, prior to the Closing Date
with respect to the Property, and the Seller shall be responsible for any and
all such claims, liabilities, liens, obligations, costs and expenses directly or
indirectly arising out of or in connection with (i) any such claims resulting
from property damage or injuries to persons, including death, caused by any
occurrence at the Property or in connection with the Property’s use,
maintenance, operation or improvement prior to the Closing; and (ii) any such
claims resulting from any work, labor or materials furnished to the Property by
any party other than the Purchaser prior to the Closing Date, whether or not a
lien is filed against the Property as a result of the furnishing of such work,
labor or materials.

11. PURCHASER’S REPRESENTATIONS AND WARRANTIES. The Purchaser hereby makes the
following representations and warranties to the Seller as of the Effective Date,
and as of the Closing Date, with the understanding that each of the following
covenants, representations and warranties are material and have been relied upon
by the Seller in connection herewith:

A. The Purchaser has the full capacity, right, power and authority to execute,
deliver and perform this Agreement and all documents to be executed by the
Purchaser pursuant hereto, and all required actions and approvals therefor have
been duly taken and obtained. The individuals signing this Agreement and all
other documents executed or to be executed pursuant hereto on behalf of the
Purchaser are and shall be duly authorized to sign the same on the Purchaser’s
behalf and to bind the Purchaser thereto.

B. This Agreement and all documents to be executed pursuant hereto by the
Purchaser are and shall be binding upon and enforceable against the Purchaser in
accordance with their respective terms.

C. The Purchaser has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by the Purchaser’s creditors, (iii) suffered
the appointment of a receiver to take possession of all or substantially all of
the Purchaser’s assets, (iv) suffered the attachment or other judicial seizure
of all, or substantially all, of the Purchaser’s assets, (v) admitted in writing
its inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally.

12. PURCHASER’S DEFAULT. If the Purchaser has provided its Notice To Proceed to
the Seller and thereafter this transaction fails to close as a result of a
material default by Purchaser with respect to any of the terms of this
Agreement, and such material default continues for a period of ten (10) calendar
days after the Seller notifies the Purchaser in writing of such event, the
Seller’s sole and exclusive remedy for such material default shall be the
cancellation and termination of this Agreement and the right to receive and
retain the Deposit. Upon such termination, each party shall be released from all
duties and obligations under this Agreement (except as otherwise provided in
this Agreement), and the Title Company shall immediately pay the Deposit to the
Seller as liquidated damages and as the Seller’s sole and exclusive remedy, it
being understood and agreed that the Seller is hereby releasing and/or waiving
any right it might have to either specifically enforce this Agreement or to sue
for damages. The Seller has agreed to this liquidated damages provision because
of the difficulty of ascertaining the Seller’s actual damages given the
uncertainties of the real estate market, fluctuating property values and
differences of opinion with respect to such matters and has agreed that the
liquidated damages are intended not as a penalty.

13. SELLER’S DEFAULT. If this transaction fails to close as a result of a
default by Seller with respect to any of the terms of this Agreement, and such
default continues for a period of ten (10) calendar days after the Purchaser
notifies the Seller in writing of such event, the Purchaser shall be entitled to
the return of the Deposit and may, at its option, elect to:

A. Terminate this Agreement upon written notice to the Seller, in which event,
both parties shall be released from all duties and obligations under this
Agreement, except as otherwise specifically provided in this Agreement, and the
Deposit shall be returned to the Purchaser; or

B. Enforce specific performance of the Seller’s obligations under this
Agreement, including specifically the conveyance of the Property to the
Purchaser in the condition required hereby; and/or

C. If, and only if, Seller’s default is (i) a willful refusal by Seller to
convey the Property to Purchaser as required by this Agreement or (ii) Seller’s
refusal to correct a breach or defect which is within the Seller’s reasonable
control, seek an immediate return of the Deposit and immediate reimbursement of
all out-of-pocket costs and expenses incurred by the Purchaser in connection
with its proposed acquisition of the Property including, but not limited to,
legal fees. In the event that the Purchaser elects to seek reimbursement of such
costs and expenses from the Seller, the Seller’s liability to Purchaser for all
such costs and expenses shall be limited to the Purchaser’s actual out-of-pocket
costs and expenses incurred by the Purchaser in connection with its proposed
acquisition of the Property, and the Purchaser shall not claim, sue for or
accept an award in excess of such amount. In no event shall the Purchaser have
the right to recover from the Seller any special or consequential damages
pursuant to this Paragraph 13C. If the Seller reimburses the Purchaser for all
costs and expenses as set forth above, and the purchase and sale of the Property
is not consummated in accordance with this Agreement, the Purchaser shall
deliver to the Seller, at no cost or expense to the Seller, to the extent not
previously delivered to the Seller, all title materials, surveys, plans,
specifications, engineering and mechanical data generated, collected, prepared
or compiled in connection with the Purchaser’s investigations, examinations,
tests or inspections of the Property; provided, however, that if the purchase
and sale of the Property is not consummated in accordance with this Agreement
due to a default by the Seller, the Purchaser shall not be obligated to deliver
such materials until such time as the Purchaser has received any remedies to
which it is entitled under this paragraph.

14. CONDITIONS PRECEDENT TO CLOSING. The Purchaser’s obligation to consummate
the transaction contemplated by this Agreement shall be subject to and
conditioned upon the fulfillment of each and all of the following conditions
precedent:

A. All of the documents and instruments required to be delivered by the Seller
to the Purchaser or Title Company, as the case may be, at the Closing pursuant
to the terms and conditions hereof shall have been delivered;

B. Each of the representations, warranties and covenants of the Seller contained
herein shall be true in all material respects as of the Closing Date;

C. The Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by the Seller hereunder;

D. There shall have been no material adverse change in the physical or
operational condition of the Property or any condition on the Property that
could lead to or result in alleged violations or claim(s) of violation of any
Environmental Laws.

E. No later than ten (10) calendar days prior to the Closing Date Seller shall
cause to be delivered to the Purchaser for its review and approval fully
executed tenant estoppel certificates, dated not earlier than thirty (30) days
prior to the Closing Date for not less than ninety-five percent (95%) of the
leased square feet of the Property The form of the estoppel certificates shall
be provided by the Purchaser. If there are material Conditions Covenants and
Restrictions (“CC&Rs”) applicable to the property, Seller shall deliver to Buyer
(as a condition to closing) an estoppel from the association that there is no
default under the CC&Rs. As a condition of closing Seller will obtain
Subordination Nondisturbance and Attornment Agreements (“SNDA”), in a form
provided by the Purchaser, for all tenants whose leased space is equal or
greater than 5,000 square feet, and Seller will use reasonable efforts to obtain
executed SNDA for all tenants.

F. The Title Company shall be ready, willing and able to issue to the Purchaser
the marked-up title commitment obligating the Title Company to issue the Owner’s
Policy to the Purchaser in accordance with the terms of this Agreement and
Paragraph 15.C.3.

G. On the Closing Date, Seller shall assign, and Purchaser shall assume, all of
Seller’s right, title and interest in, and all of Seller’s obligations and
liabilities under, the first mortgage lien with a principal a balance of
approximately $5,761,384 (“Existing Loan”) in the form of a loan assumption or
transfer (“Loan Assignment”) pursuant to the Assumption Agreement (defined
below). The parties agree that the Loan Assignment is subject to lender’s
approval. In the event the Loan Assignment is not approved by the lender,
Purchaser shall receive a full refund of the Earnest Money. Within three
(3) calendar days after the end of the Inspection Period, Seller shall contact
lender regarding the conveyance of the Property and the assumption by Purchaser
of the Existing Loan. Purchaser shall reasonably cooperate with Seller and
lender in expediting the Loan Assignment approval process. Purchaser shall
promptly furnish all information and pay all amounts reasonably requested by
lender in connection therewith and shall cooperate with Seller in Seller’s
direct communication with lender. Purchaser shall pay any processing fees and
expenses and any assumption fee imposed by lender when due. In connection with
the Loan Assignment, the parties will endeavor in good faith to fully negotiate
an assumption agreement in form and substance satisfactory to Purchaser and
lender (the “Assumption Agreement”) including:

(1) The consent and agreement of lender to: (A) the conveyance of the Property
by Seller to Purchaser, (B) an assumption by Purchaser of all obligations and
liabilities of Seller under or with respect to the Existing Loan that relate to
events that occur on or after the Closing Date, (C) a release of Seller from all
obligations and liabilities with respect to the Existing Loan that relate to
events that occur on or after the Closing Date, (D) Seller’s assignment to
Purchaser, and Purchaser’s acceptance and assumption, of the Escrowed Sums, and
(E) the deletion of any “other indebtedness”, “cross-default”,
“cross-collateralization” or other provision that is unacceptable to Purchaser
in Purchaser’s reasonable discretion; and

(2) An estoppel from lender stating (A) that the Existing Loan Documents
constitute all of the documents that evidence, secure or relate to the Existing
Loan, (B) that lender is the owner and holder of the existing loan documents,
(C) that there is no uncured breach or default by Seller nor any event or
circumstance that may result in a default under the existing loan documents,
(D) the unpaid principal balance on the Existing Loan as of the Closing Date
(which is approximately $5,761,384) and the date through which all payments due
under the existing loan documents have been paid, (E) the amount of all escrowed
sums as of the Closing Date, (F) that there are no overdue installments of
interest or principal under the existing loan documents, and (G) that the
existing loan documents are in full force and effect.

H. If any condition precedent is not met Purchaser may (i) waive any of the
foregoing conditions and proceed to Closing on the Closing Date with no offset
or deduction from the Purchase Price, or (ii) notify Seller of Purchaser’s
election to terminate this Agreement and receive a return of the Deposit
whereupon both parties shall be released from all duties and obligations under
this Agreement, except as otherwise specifically provided in this Agreement.
Notwithstanding the foregoing, if any such failure constitutes a default by the
Seller, Purchaser shall have the right to exercise any of its remedies set forth
in this Agreement.

15. CLOSING. Subject to any extension provided herein or agreed to in writing by
the parties, the closing of this transaction shall take place in the office of
the Title Company on a date (the “Closing Date”) designated by the Purchaser in
writing to the Seller, such date to be no later than five (5) calendar days from
the date the loan assumption as described in Paragraph 14.G is approved by
lender. As used in this Agreement, the term “Closing” shall mean the
consummation of the transaction contemplated by this Agreement and the
performance by the Seller, the Purchaser and Title Company of their respective
obligations under this paragraph. Sole and exclusive possession and occupancy of
the Property shall be given by the Seller to the Purchaser at the time of
Closing subject to the rights of those tenants set forth in the Rent Roll. The
following procedure shall govern the Closing:

A. On or before the Closing Date, the Seller shall execute and deliver (or cause
to be delivered, in the case of the documents and instruments to be executed by
another party or other parties), to the Title Company, the following:

1. an original limited warranty deed (“Deed”), which shall (i) be in recordable
form, (ii) convey good, marketable and insurable fee simple title to the
Property to the Purchaser, subject only to the Permitted Exceptions, and
(iii) be properly executed and acknowledged by the Seller; the Deed shall be in
form and substance satisfactory to the Purchaser and the Title Company;

2. Current tax receipts;

3. four (4) original executed closing statements;

4. entity authority documentation, an owner’s affidavit, order to issue and any
other documentation reasonably requested by the Title Company in order to
confirm the authority of the Seller to consummate this transaction and to permit
the Title Company to issue to the Purchaser the Owner’s Policy.

5. four (4) original executed affidavits, complying with the requirements of
Section 1445 of the Internal Revenue Code, affirming that the Seller is not a
“foreign person” as defined therein;

6. such funds, if any, as may be required of the Seller to pay closing costs or
charges properly allocable to the Seller, or an authorization to the Title
Company to deduct such amounts from the Purchase Price proceeds;

7. four (4) original executed certificates confirming the truth and accuracy as
of the Closing Date of the Seller’s representations and warranties set forth in
this Agreement;

8. invoices from all brokers entitled to receive a commission or fee in
connection with the transaction contemplated by this Agreement.

9. four (4) original executed bills of sale, with warranties of title,
transferring to the Purchaser all of the Seller’s right, title and interest in
any Personal Property;

10. all original Property Contracts;

11. a current Rent Roll certified by the Seller as being true and accurate as of
the Closing Date;

12. all original Tenant Leases;

13. all original executed tenant estoppel certificates and SNDAs (as hereinafter
defined) in form and substance satisfactory to the Purchaser and its lender;

14. four (4) original executed assignment agreements wherein the Seller assigns,
and the Purchaser assumes, all of the Seller’s right, title and interest in and
to the Tenant Leases and those Property Contracts that the Purchaser has elected
to assume;

15. a notice to Tenants regarding the transfer of the Property in form and
substance satisfactory to the Purchaser;

16. four (4) original executed assignment agreements transferring to the
Purchaser all of the Seller’s right, title and interest in and to the Intangible
Property;

17. four (4) original executed assignment agreements wherein the Seller assigns,
and the Purchaser assumes, all of the Seller’s right, title and interest in and
to the Property Contracts that the Purchaser has elected to assume;

18. a paid receipt (to the Closing Date) for water and sewer from the municipal
authority responsible for the same if unpaid water and sewer charges constitute
a lien against the Property. If the Seller does not provide such paid receipt,
the Seller shall escrow One Thousand and No/100 Dollars ($1,000.00) with the
Title Company in case the readjustment provided in Paragraph 18 is required;

19. A lien waiver from the Brokers in the form customarily used in the State of
Georgia; and

20. A certificate, in the form required by the State of Georgia, certifying that
the Seller is exempt from the requirement to withhold taxes in connection with
the sale of the Property, or, alternatively, such taxes will be withheld and
paid to the Title Company for disbursement to the State of Georgia, in
accordance with Georgia law.

B. On or before the Closing Date (except for the balance of the Purchase Price
which is to be delivered on the Closing Date), the Purchaser shall execute and
deliver to the Title Company the following:

1. four (4) original executed counterpart closing statements;

2. four (4) original executed counterpart assignment agreements wherein the
Seller assigns, and the Purchaser assumes, all of the Seller’s right, title and
interest in and to the Tenant Leases and those Property Contracts that the
Purchaser has elected to assume; and

3. four (4) original executed counterpart assignment agreements transferring to
the Purchaser all of the Seller’s right, title and interest in and to the
Intangible Property;

C. After the Title Company has received all of the items to be deposited with
it, and is in a position to issue the Owner’s Policy, the Title Company shall,

1. record the Deed, without intervening documents, instructing the Recorder’s
Office to return the recorded documents to the Purchaser;

2. record any other documents and instruments executed by the parties or either
of them which are contemplated by this Agreement to be placed of record;

3. issue to the Purchaser a marked-up commitment or pro forma policy of title
insurance obligating the Title Company to issue the Owner’s Policy to the
Purchaser, as expeditiously as possible after the Closing, in accordance with
the terms of this Agreement;

4. charge the Purchaser for the cost of recording the Deed, and for one-half of
the closing fee, if any;

5. charge the Seller for the cost of issuing the Commitment and the Owner’s
Policy, including, but not limited to, the premium and any abstracting, search
or service charges;

6. charge the Purchaser for the cost of any endorsements to the Owner’s Policy
that are not required to cure a Title Defect;

7. charge the Seller for the cost of all deed transfer, revenue or similar taxes
with respect to the sale of the Property, for the cost of recording any
documents clearing title to the Property, for the cost of all broker’s fees and
commissions, and for one-half of the closing fee;

8. disburse all closing proceeds in its possession in accordance with the
closing statements executed by the Seller and the Purchaser; and

9. distribute two complete original sets of the closing documents to the Seller
and the Purchaser.

Any supplemental closing instructions given by either party shall also be
followed by the Title Company, provided they do not conflict with any
instructions set forth herein or are consented to in writing by the other party.
The Seller and the Purchaser, and their respective counsel, shall negotiate the
terms and conditions of all documents and instruments to be executed and
delivered in connection with this Agreement in good faith. The Seller and the
Purchaser agree that they shall each prepare, execute and/or deliver to the
other such other documents or instruments as shall be reasonably required by
such parties’ legal counsel and/or the Title Company to consummate the
transaction contemplated by this Agreement and/or to issue the Owner’s Policy
which, in the other parties’ legal counsel’s opinion, does not increase such
parties’ liability or decrease such parties’ rights.

16. CONDEMNATION. If a petition to condemn all or any portion of the Property,
any interest therein or any access thereto is filed prior to the Closing Date,
the Seller shall immediately provide the Purchaser with notice and a copy
thereof. If the Purchaser reasonably concludes that the taking would render the
portion and/or interests remaining unsuitable for the Purchaser’s intended use
of the Property, and if the Purchaser so notifies the Seller in writing within
thirty (30) days after receipt of such notice and petition from the Seller, then
this Agreement shall terminate. Upon termination, the Deposit shall be
immediately returned to the Purchaser and both parties shall be released from
all duties and obligations under this Agreement, except as otherwise provided in
this Agreement. If the Agreement is not terminated pursuant to the preceding
sentence, the Closing Date and the Purchase Price shall not be affected, it
being agreed that if the award is paid prior to the Closing, such amount shall
be held in escrow and delivered to the Purchaser at the Closing, and if the
award has not been paid before the Closing, then at the Closing the Seller shall
assign to the Purchaser all of its right, title and interest with respect to
such award and shall further execute any other instrument requested by the
Purchaser to assure that such award is paid to the Purchaser. If the Purchaser
does not terminate this Agreement, it shall have the right to contest the
condemnation of the Property and/or the award resulting from such condemnation.
The Seller shall not agree to or accept any compromise or condemnation award
without obtaining the Purchaser’s prior written approval.

17. CASUALTY. The Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until Closing. If the Property, or any portion thereof, suffers any damage
prior to Closing from fire or other casualty, then the Purchaser may either
(i) terminate this Agreement by written notice to the Seller within ten
(10) calendar days after the Seller notifies the Purchaser of the casualty, in
which event, notwithstanding any provision herein to the contrary, the Deposit,
including any portions thereof previously released or paid to the Seller, shall
be returned to the Purchaser and this Agreement shall be terminated and have no
further force or effect, or (ii) consummate the Closing, in which event the
Closing Date shall be extended to the extent necessary and the Seller shall
deliver to the Purchaser, at Closing, any insurance proceeds (including any
proceeds of rental interruption insurance) received by the Seller in respect of
such casualty or assign to the Purchaser, at Closing, all of the Seller’s right,
title and interest in any claim to proceeds of any insurance covering such
damage (including rental interruption insurance) and the Seller shall be
responsible for either paying all required deductibles or, in the alternative,
Purchaser shall be entitled to a credit against the Purchase Price in the amount
of all required deductibles. If the Purchaser fails to timely deliver to the
Seller written notice of termination of this Agreement as described in
(i) above, then the Purchaser shall be deemed to have elected to proceed in
accordance with (ii) above.

18. CLOSING PRORATIONS AND ADJUSTMENTS. All normal and customary proratable
items, including by way of illustration and not limitation, real estate taxes
and assessments, collected rents, operating expenses, personal property taxes
and other operating expenses and fees, shall be prorated as of the Closing Date,
the Seller being charged or credited, as appropriate, for all of the same
attributable to the period up to the Closing Date (and credited for any amounts
paid by the Seller attributable to the period on or after the Closing Date, if
assumed by the Purchaser) and the Purchaser being responsible for, and credited
or charged, as the case may be, for all of the same attributable to the period
on and after the Closing Date. Such adjustments shall be paid by the Purchaser
to the Seller (if the prorations result in a net credit to the Seller) or by the
Seller to the Purchaser (if the prorations result in a net credit to the
Purchaser) by increasing or reducing the cash to be paid by the Purchaser at
Closing.

A. All real and personal property taxes and assessments (general or special)
which have become due and payable; all charges for improvements or services
already made to, or which benefit the Property, which have not yet become due
and payable; and all assessments (general or special) arising out of or in
connection with any assessment district created or confirmed prior to the
Closing Date shall be paid in full by the Seller at the Closing whether due in
installments or otherwise. All real and personal property taxes (“Current
Taxes”) levied against any portion of the Property during the calendar year in
which the Closing Date occurs shall be prorated and adjusted as of the Closing
Date such that the Seller is responsible for that portion of the Current Taxes
allocable to the period from the beginning of such calendar year to the Closing
Date, and the Purchaser is responsible for that portion of the Current Taxes
allocable to the period from the Closing Date through the end of the calendar
year. If the tax bills for the Current Taxes have not been issued as of the
Closing Date, the Seller and the Purchaser agree to use the amount of the taxes
for the calendar year immediately preceding the calendar year in which the
Closing Date occurs for the purpose of computing prorations under this paragraph
and such prorations shall be adjusted between the Seller and the Purchaser upon
presentation of written evidence that the actual taxes due and payable during
the calendar year in which the Closing Date occurs differ from the amounts used
at Closing.

B. In the event the Property has been assessed for property tax purposes at such
rates as would result in reassessment (i.e., “escape assessment” or “roll-back
taxes”) based upon the change in land usage or ownership of the Property on or
after the Closing Date, the Purchaser hereby agrees to pay all such taxes and to
indemnify and save the Seller harmless from and against all liabilities for such
taxes. In the event the Property has been assessed for property tax purposes at
such rates as would result in reassessment (i.e., “escape assessment” or
“roll-back taxes”) based upon the change in land usage or ownership of the
Property prior to the Closing Date, the Seller hereby agrees to pay all such
taxes and to indemnify and save the Purchaser harmless from and against all
liabilities for such taxes. Such indemnities shall survive the Closing and not
be merged therein.

C. The final readings and final billings for utilities will be made, if
possible, as of the Closing Date, in which case the Seller shall pay all such
bills as of the Closing Date and no proration shall be made at the Closing with
respect to utility bills. Otherwise, a proration shall be made based upon the
parties’ reasonable good faith estimate and a readjustment made within 30 days
after the Closing or upon receipt of the applicable bills, if necessary. The
Seller shall be entitled to the return of any deposit(s) posted by it with any
utility company, and the Seller shall notify each utility company serving the
Property to terminate the Seller’s account, effective as of noon on the Closing
Date.

D. If applicable, charges under any ongoing Property Contracts that are assigned
by the Seller to the Purchaser, pursuant to the Purchaser’s request, shall be
adjusted and prorated between the Seller and the Purchaser as of the Closing
Date.

E. All collected rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or other
sums and charges payable by Tenants under the Leases), income and expenses from
any portion of the Property shall be prorated as of the Closing Date (prorated
for any partial month). The Purchaser shall receive all collected rent and
income attributable to dates from and after the Closing Date. The Seller shall
receive all collected rent and income attributable to dates prior to the Closing
Date. Notwithstanding the foregoing, no prorations shall be made in relation to
either (i) non-delinquent rents which have not been collected as of the Closing
Date, or (ii) delinquent rents existing, if any, as of the Closing Date (the
foregoing (i) and (ii) referred to herein as the “Uncollected Rents”). In
adjusting for Uncollected Rents, no adjustments shall be made in the Seller’s
favor for rents which have accrued and are unpaid as of the Closing, but the
Purchaser shall pay the Seller such accrued Uncollected Rents as and when
collected by the Purchaser. The Purchaser agrees to bill tenants of the Property
for all Uncollected Rents and to take reasonable actions to collect Uncollected
Rents, provided, however, that the Purchaser’s obligation pursuant to this
sentence shall not obligate the Purchaser to terminate any Tenant Lease with an
existing tenant, evict any existing tenant from the Property or commence a
lawsuit. To the extent that the Purchaser subsequently collects any Uncollected
Rents or revenues allocable to the period prior to the Closing Date, the
Purchaser shall remit the same to the Seller; however, except as specifically
provided herein, the Purchaser is assuming no obligation whatsoever for the
collection of such Uncollected Rents or revenues, and all Uncollected Rents and
revenues collected subsequent to the Closing Date shall always, in the first
instance, be applied first to current rentals and revenues, if any, then due
under the leases or otherwise. Notwithstanding the forgoing, if the Purchaser
collects rents from a tenant, which has accrued Uncollected Rents, such
collections will first be applied to current rents of the tenant, then to
satisfy any outstanding delinquencies of the tenant attributable to post-closing
obligations, and then to cover any outstanding delinquencies to Seller
attributable to Uncollected Rents.

F. To the extent permitted in the Tenant Leases affecting the Property, and to
the extent same has not been completed by the Seller prior to the Closing Date,
the Purchaser shall, with the Seller’s cooperation, invoice all tenants for
common area maintenance charges, taxes, insurance and other “additional rent”
charges which tenants are required to pay under said Tenant Leases, and
attributable to calendar year 2007. The Purchaser shall use its best efforts to
collect such revenues and to the extent the Purchaser collects such revenues
allocable to the period prior to the Closing Date, the Purchaser shall remit the
same to the Seller; provided, however, the Purchaser is assuming no obligation
whatsoever for the collection of such revenues, and all revenues collected
subsequent to the Closing Date shall always, in the first instance, be applied
first to current revenues, if any, then due under the leases. At such time as
the Purchaser invoices tenants for common area maintenance charges, taxes,
insurance and other “additional rent” charges which tenants are required to pay
under said leases and attributable to calendar year 2006, to the extent the
Purchaser collects such revenues allocable to the period prior to the Closing
Date, the Purchaser shall remit the same to the Seller in accordance with the
foregoing terms and conditions.

G. All accrued wages, social security, payroll taxes, unemployment compensation,
worker’s compensation, vacation pay, fringe benefits and items of a similar
nature due persons employed in connection with the operation and maintenance of
the Property shall be paid by the Seller through the Closing Date.

H. At Closing, the Purchaser shall receive a credit against the Purchase Price
in an amount equal to the received and unapplied balance of all cash (or cash
equivalent) tenant deposits, including, but not limited to, security, damage or
other refundable deposits or required to be paid by any of the tenants to secure
their respective obligations under the Tenant Leases, together, in all cases,
with any interest payable to the tenants thereunder as may be required by their
respective tenant lease or state law (the “Tenant Security Deposit Balance”).
Any cash (or cash equivalents) held by the Seller which constitute the Tenant
Security Deposit Balance shall be retained by the Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by the
Seller pursuant to this Agreement (or any of the documents delivered at
Closing), but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by the Purchaser.

I. Seller shall be responsible for paying all deed transfer, revenue or similar
taxes with respect to the sale of the Property to Purchaser, and for the cost of
recording any documents clearing title to the Property.

J. In general, and except as provided in this Agreement or the closing
documents, the Seller shall be entitled to all income, and shall pay all
expenses, relating to the operation of the Property for the period prior to the
Closing Date and the Purchaser shall be entitled to all income, and shall pay
all expenses, relating to the operation of the Property for the period
commencing on and after the Closing Date. The Purchaser or the Seller may
request that the Purchaser and the Seller undertake to re-adjust any item which
has been prorated in accordance with the provisions of this Agreement; provided,
however, that neither party shall have any obligation to re-adjust any items
after the expiration of ninety (90) calendar days after Closing unless such
items exceed $1,000.00 in magnitude (either individually or in the aggregate).
The provisions of this paragraph shall survive the Closing and delivery of the
Deed to the Purchaser.

19. BROKER. The Seller warrants to the Purchaser that the Seller has not taken
any action in connection with this transaction that would result in any real
estate broker’s fee, finder’s fee, or other fee being due or payable to any
party, other than Dekalb Realty Company, Inc. dba Sperry Van Ness (“Seller’s
Broker”). The Seller agrees to pay to the Broker, at Closing, a commission of
five percent (5.0%) of the Purchase Price. The Purchaser warrants to the Seller
that the Purchaser has not taken any action in connection with this transaction
that would result in any real estate broker’s fee, finder’s fee, or other fee
being due or payable to any party other than the Brokers The Purchaser warrants
to the Seller that the Purchaser has not taken any action in connection with
this transaction that would result in any real estate broker’s fee, finder’s
fee, or other fee being due or payable to any party other than the Broker. The
Seller and the Purchaser respectively agree to indemnify, defend and hold
harmless the other from and against any and all claims, fees, commissions and
suits of any real estate broker or agent with respect to services claimed to
have been rendered for or on behalf of such party in connection with the
execution of this Agreement or the transaction contemplated herein, provided
that, in any event, the Seller shall indemnify, defend and hold harmless the
Purchaser from and against any and all claims, fees, commissions and suits of
the Broker with respect to any and all services claimed to have been rendered in
connection with the execution of this Agreement or the transaction contemplated
herein. Notwithstanding anything contained in this Agreement to the contrary,
the terms of this Paragraph 19 shall survive the Closing or termination of this
Agreement.

20. NOTICES. All notices, demands and requests required or permitted to be given
under this Agreement (collectively the “Notices”) must be in writing and shall
be deemed to have been given as of the date such Notice is (i) delivered to the
party intended, (ii) delivered to the then designated address of the party
intended, (iii) transmitted to the then designated fax number of the party
intended (provided that the original of such Notice is delivered on the same day
to a nationally recognized overnight courier for delivery to the then designated
address of the party intended on the next business day), (iv) rejected at the
then designated address of the party intended, provided such Notice was sent
prepaid, or (v) sent by nationally recognized overnight courier or by United
States Certified Mail, return receipt requested, postage prepaid and addressed
to the then designated address of the party intended. The initial addresses of
the parties shall be:

         
To the Purchaser:
  Triple Net Properties, LLC
 
  1551 North Tustin Avenue
 
  Suite 650
 
  Santa Ana, California 92705
 
  Attn: Danny Prosky
 
  Telephone: 714-667-8252
 
  Facsimile: 714-667-6860
 
  Email: dprosky@1031nnn.com
Copy to:
  Cox, Castle & Nicholson LLP
 
  2049 Century Park East, 28th Floor
 
  Los Angeles, CA 90067
 
  Attn: David P. Lari
 
  Telephone: 310-284-2292
 
  Facsimile: 310-277-7889
 
  Email: dlari@coxcastle.com
To the Seller:
  Gwinnett Professional Center, Ltd.
 
  601A Professional Drive, Suite 320
 
  Lawrenceville, GA 30045
 
  Attn: Harvey Tauber, M.D.
 
  Telephone: 770-995-0424
 
  Facsimile: 770-513-7334
 
  Email: hstauber@comcast.net
Copy to:
  Reginald A. Hudspeth, LLC

6340 Sugarloaf Parkway, Suite 150
Duluth, Georgia 30097
Attn: Joseph Wilburn
Telephone: 770-925-1400
Facsimile: 770-864-1503
Email: jwilburn@rhudspeth.com

Upon at least ten (10) calendar days prior written notice, each party shall have
the right to change its address to any other address within the United States of
America.

21. ENTIRE AGREEMENT. All previous negotiations and understandings between the
Seller and the Purchaser or their respective agents and employees with respect
to the transaction set forth herein are merged into this Agreement, and this
Agreement alone fully and completely expresses the parties’ rights, duties and
obligations with respect to its subject matter. This Agreement may be amended
only by subsequent written agreement between the Seller and the Purchaser.

22. NO MERGER. Unless otherwise specifically addressed or limited elsewhere
herein, the covenants, agreements, undertakings, obligations warranties,
representations and/or indemnities set forth in Paragraphs 4, 9, 10, 11, 15, 16,
18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 31, 33, 34, 36, 37, 38, 39, and
40 of this Agreement and in all documents delivered in connection with the
Closing of the sale and purchase of the Property (collectively, the “Surviving
Obligations”) shall survive the Closing and delivery of the deed and shall not
be merged therein. The remaining covenants, agreements, undertakings,
obligations warranties, representations and/or indemnities contained in this
Agreement not designated as the Surviving Obligations shall not survive the
Closing of the sale and purchase of the Property

23. GOVERNING LAW. This Agreement shall be deemed to be a contract made under
the laws of the State in which the Property is located and for all purposes
shall be governed and construed in accordance with the laws of said State.

24. SEVERABILITY. If any provision of this Agreement is found by a court of
competent jurisdiction to be illegal, invalid, or unenforceable, the remainder
of this Agreement will not be affected, and in lieu of each provision that is
found to be illegal, invalid, or unenforceable, a provision will be added as a
part of this Agreement that is as similar to the illegal, invalid, or
unenforceable provision as may be possible and be legal, valid and enforceable.

25. CONSTRUCTION. The rule of strict construction shall not apply to this
Agreement. This Agreement has been prepared by the Purchaser and its
professional advisors and reviewed and modified by the Seller and its
professional advisors. The Seller, the Purchaser, and their separate advisors
believe that this Agreement is the product of all of their efforts, that it
expresses their agreements, and that it should not be interpreted in favor of or
against either the Seller or the Purchaser merely because of their efforts in
preparing it.

26. CAPTIONS, GENDER, NUMBER, AND LANGUAGE OF INCLUSION. The captions are
inserted in this Agreement only for convenience of reference and do not define,
limit, or describe the scope or intent of any provisions of this Agreement.
Unless the context clearly requires otherwise, the singular includes the plural,
and vice versa, and the masculine, feminine, and neuter adjectives include one
another. As used in this Agreement, the word “including” shall mean “including,
but not limited to.”

27. EXHIBITS. The following exhibits shall be deemed incorporated into this
Agreement in their entirety:

     
Exhibit A:
Exhibit B:
Exhibit C:
Exhibit D:
  Legal Description
Earnest Money Escrow Agreement
Rent Roll
Property Information

28. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, assigns, heirs
and personal representatives.

29. ASSIGNMENT. The Seller acknowledges that Purchaser shall have the right to
assign all of its rights, title and interest in and to this Agreement.  The
assignee may be a publicly registered company (“Registered Company”) promoted by
the Purchaser.  The Seller acknowledges that it has been advised that if the
purchaser is a Registered Company, the assignee is required to make certain
filings with the Securities and Exchange Commission (the “SEC Filings”) that
related to the most recent pre-acquisition fiscal year (the “Audited Year”) for
the Property.  To assist the assignee in preparing the SEC Filings, the Seller
agrees to provide the assignee with the following:  



  A.   Access to bank statements for the Audited year;



  B.   Rent Roll as of the end of the Audited Year;



  C.   Operating Statements for the Audited Year;



  D.   Access to the general ledger for the Audited Year;



  E.   Cash receipts schedule for each month in the Audited Year;



  F.   Access to invoice for expenses and capital improvements in the Audited
Year;



  G.   Accounts payable ledger and accrued expense reconciliations;



  H.   Check register for the 3-months following the Audited Year;



  I.   Leases and 5-year lease schedules;



  J.   Copies of all insurance documentation for the Audited Year;



  K.   Copies of accounts receivable aging as of the end of the Audited Year and
an explanation for all accounts over 30 days past due as of the end of the
Audited Year; and



  L.   Signed representation letter in the form attached hereto as Exhibit C.

30. TIME. Time is of the essence of this Agreement and each and every provision
hereof.

31. WAIVER OF TRIAL BY JURY. SELLER AND PURCHASER HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER AS TO ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE RELATIONSHIP OF THE SELLER OR PURCHASER, OR
ANY OTHER CLAIM OR STATUTORY REMEDY.

32. EXCHANGE UNDER SECTION 1031. The Seller acknowledges that the Purchaser may
elect to acquire all or a portion of the Property in connection with the
completion of a tax-deferred exchange under Section 1031 of the Internal Revenue
Code of 1986. The Seller hereby agrees to take such steps as the Purchaser may
reasonably require in order to complete the tax-deferred exchange including
accepting payment of all or a portion of the Purchase Price from a third party.
The Purchaser likewise acknowledges that the Seller may elect to sell all or a
portion of the Property in connection with the completion of a tax-deferred
exchange under Section 1031 of the Internal Revenue Code of 1986. The Purchaser
hereby agrees to take such steps as the Seller may reasonably require in order
to complete the tax-deferred exchange including making payment of all or a
portion of the Purchase Price to a third party.

33. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one instrument.

34. CONFIDENTIALITY. Neither the existence nor the terms of this Agreement shall
be disclosed by the Seller or the Purchaser to any third party, without the
prior approval of the other party hereto; provided, however, the Seller and the
Purchaser shall be entitled to disclose the existence and terms of this
Agreement to their respective employees, partners, officers, directors,
prospective lenders and accountants, attorneys and other professional advisors
to the extent necessary to negotiate the terms of, and perform their obligations
under, this Agreement, and the Purchaser may issue a press release and otherwise
provide such other disclosure as may be required in order for it to comply with
the securities laws.

35. RECORDING. Neither the Seller nor the Purchaser shall record this Agreement.
However, the Purchaser may record in the County where the Property is located a
memorandum of agreement, affidavit of interest or similar document reflecting
its right to purchase the Property pursuant to the terms hereof. The Purchaser
agrees to discharge any such recording in the event this Agreement is terminated
as provided herein.

36. CONDITION OF THE PROPERTY. Except as otherwise specifically provided herein,
the Property shall be sold, and the Purchaser shall accept possession of the
Property on the Closing Date, “AS IS, and WHERE IS,” with no right of setoff or
reduction in the Purchase Price.

37. LEASING COMMISSIONS. If during the Investigation Period, and prior to the
delivery of Purchaser’s Notice To Proceed, the Seller has negotiated and, with
the written consent of the Purchaser as to the terms and conditions thereof,
entered into and executed a Tenant Lease for any part of the Property, then to
the extent Seller is obligated to pay, and in fact has paid, a leasing
commission in connection with such lease prior to the Closing, the Seller shall
be entitled to a credit, at the Closing, equal to the amount of the commission
paid by the Seller. To the extent the Seller is obligated to pay, but as of the
Closing has not yet paid, the leasing commission, at the Closing the Seller
shall deliver a copy of the commission agreement to the Purchaser and Purchaser
shall assume the obligation to pay the commission when due and payable. Any
partial payments made by the Seller towards any commission due shall be
accounted for at the Closing in a manner consistent with the terms and
conditions of this paragraph. After the Purchaser has delivered its Notice To
Proceed, the Seller shall not enter any Tenant Leases for any part of the
Property. Notwithstanding the above, after Closing, Purchaser shall be
responsible for the payment of all leasing commissions payable over the term as
may be applicable to the existing leases in Exhibit C.

38. TENANT IMPROVEMENT ALLOWANCES. If during the Investigation Period, and prior
to the time the Purchaser has delivered its Notice To Proceed, the Seller has
negotiated and, with the written consent of the Purchaser as to the terms and
conditions thereof, entered into and executed a Tenant Lease for any part of the
Property, and the Seller, as landlord, shall be required under the terms and
conditions of such lease to provide a tenant improvement allowance (“Tenant
Improvement Allowance”) to improve and prepare the leased premises for the
tenant’s use and occupancy thereof, then to the extent Seller is obligated to
pay, and in fact has paid, the Tenant Improvement Allowance (to either the
tenant under the lease or to any third parties performing the work) in
connection with such Tenant Lease prior to the Closing, the Seller shall be
entitled to a credit, at the Closing, equal to the Tenant Improvement Allowance
paid by the Seller. To the extent the Seller is obligated to pay, but as of the
Closing has not yet paid, the Tenant Improvement Allowance, at the Closing the
Seller shall assign to the Purchaser all applicable contracts and invoices for
such work to the Purchaser (assuming the Tenant Improvement Allowance is not
paid directly to the tenant) and Purchaser shall assume the obligation to pay
such contracts and invoices. Any partial payments made by the Seller towards any
Tenant Improvement Allowance due shall be accounted for at the Closing in a
manner consistent with the terms and conditions of this paragraph. All
contractors, subcontractors and material suppliers engaged by the Seller to
improve and prepare any portion of the leased premises for the tenant’s use and
occupancy, and their respective contracts, shall be subject to the prior written
consent of the Purchaser, which consent may be withheld in the Purchaser’s sole
and absolute discretion.

39. INDEMNIFICATION OF PURCHASER. Seller hereby agrees to, and hereby does, hold
Purchaser and its agents, employees, consultants, attorneys, representatives,
members, partners, shareholders, successors or assigns (collectively, the
“Purchaser Indemnified Parties”) harmless, and agrees to indemnify and defend
Purchaser and each of the other Purchaser Indemnified Parties, from and against
all claims, demands, actions, suits, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and court costs) in any manner arising out
of, caused by, or related to any liability arising from the use, occupation, or
ownership of the Property prior to the Closing and/or any breach by Seller of
any of its covenants, representations or warranties under this Agreement. The
provisions of this Paragraph shall survive for one (1) year after the Closing.

40. INDEMNIFICATION OF SELLER. Purchaser hereby agrees to, and hereby does,
hold Seller and its agents, employees, consultants, attorneys, representatives,
members, partners, shareholders, successors or assigns (collectively, the
“Seller Indemnified Parties”) harmless, and agrees to indemnify and defend
Seller and each of the other Seller Indemnified Parties, from and against all
claims, demands, actions, suits, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and court costs) in any manner arising out
of, caused by, or related to any liability arising from the use, occupation, or
ownership of the Property after the Closing  and/or any breach by Purchaser of
any of its covenants, representations or warranties under this Agreement.  The
provisions of this Paragraph shall survive for one (1) year after the Closing.

41. EFFECTIVE DATE. This Agreement has been executed by the Purchaser on the day
of May, 2007 and constitutes an offer by the Purchaser to purchase the Property
from the Seller in accordance with the terms and conditions set forth in this
Agreement. In the event this Agreement is not fully accepted and executed by the
Seller, without modification, and re-delivered to the Purchaser on or before the
day of May, 2007, (the “Acceptance Deadline”) such acceptance, execution and
re-delivery to be evidenced by the Purchaser’s execution of the Acknowledgment
hereinafter set forth, the Purchaser shall have the right, at anytime after the
Acceptance Deadline, to unilaterally withdraw and terminate this Agreement by
refusing to execute the Acknowledgment, at which time this Agreement shall
become null and void and of no further force and effect and neither party shall
have any liability to one another hereunder. The date of the Purchaser’s
execution of the Acknowledgment shall for all purposes under this Agreement be
the “Effective Date.”

[The signatures of the Seller and Purchaser are set forth on the following
page.]

IN WITNESS WHEREOF, the Purchaser and the Seller have executed this Agreement on
the dates hereinafter set forth.

Executed by the Purchaser on the 23rd day of May, 2007.

     
 
  PURCHASER:
WITNESSED BY:
/s/ Theresa Hutton
  Triple Net Properties, LLC
Virginia limited liability company
_/s/ Richard Hutton     
 
   
Theresa Hutton


--------------------------------------------------------------------------------

  By: Richard Hutton
Its: Executive Vice President

Executed by the Seller on the 24th day of May, 2007.

         
 
  SELLER:
 
  Gwinnett Professional Center Ltd.,
 
  a Georgia limited partnership
 
  By: Gwinnett Medical Associates, LLP
 
  a general partnership
 
  General Partner
 
  _/s/ H. Tauber_______________________________
WITNESSED BY:
    —  
[Illegible]
  By: Harvey Tauber
—
  Its: Managing Partner

